Citation Nr: 0935298	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  06-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which awarded service connection for 
bilateral hearing loss and assigned a noncompensable 
evaluation.

In July 2009, the Veteran testified at a personal hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is entitled to a new VA examination where there 
is evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).

The Veteran last underwent a VA audiological examination in 
October 2004.  At the July 2009 hearing before the 
undersigned, the Veteran testified that his hearing loss had 
worsened since the October 2004 audiological evaluation.  The 
Veteran is competent to provide an opinion that his 
disabilities have worsened.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Additionally, he submitted the results of a 
May 2009 private audiological evaluation, which appear to 
substantiate the Veteran's allegation that his hearing loss 
has worsened.  

Hence, the Board finds that a contemporaneous medical 
examination-with all appropriate findings-would be helpful 
in resolving the claim for an initial compensable rating for 
bilateral hearing loss.  See 38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008).

The Board is also cognizant of the holding of Martinak v. 
Nicholson, 21 Vet. App. 447 (2007).  In that decision, the 
United States Court of Appeals for Veterans Claims (Court) 
noted that, unlike the rating schedule for hearing loss, the 
extra-schedular provisions did not rely exclusively on 
objective test results to determine whether referral for an 
extra-schedular rating was warranted.  The Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Id. at 
455.  Accordingly, any examination should address these 
matters.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA 
audiological examination to determine the 
severity of his bilateral hearing loss.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination.  This examination 
should include the results of pure tone 
threshold testing (in decibels) and 
Maryland CNC speech discrimination 
testing.  It is also essential that the 
examiner describe all functional effects 
of this disability, in terms of social and 
occupational functioning.

2.  After completion of the above 
development, the Veteran's claim for a 
higher initial evaluation for bilateral 
hearing loss should be readjudicated.  If 
the determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

